OPINION
By HAMILTON, PJ.
The only question presented here on error is that the judgment is excessive and against the weight of the evidence.
An examination of the record discloses that Weber suffered a serious hernia, requiring an operation. His body was badly bruised, he suffered a brain concussion, inr juries to his sympathetic nervous system, with a claimed loss of memory. Weber was laid up for six months causing a loss of earnings for this period. He testified his earnings to be approximately $90.00 per week.. . The record discloses that he had doctor bills growing out of the accident in the amount of $550.00; a hospital bill of $80.00; and that his truck was demolished, entailing a loss of $200.00.
The physician testified that there was evidence tending to show permanent impairment. He testified that Weber was very quickly excited, especially with slight noises; that there was a general increase of muscle tone, the hands trembled when they were protruded; there was myoptatic irritability and dermagraphia and the pulse rate was very irritable; and that there were residual effects of concussion of the brain with symr pathetic “imbalance.”
We have mentioned only some of the evidence tending to show the extent of the injuries which clearly indicate that this court cannot disturb the verdict on the weight of the evidence.
The judgment is affirmed.
CUSHING and ROSS, JJ, concur.